United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-3936
                                    ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Marek Jerzy Struzik,                    *
                                        *
             Appellant.                 *
                                    __________

                              Submitted: June 10, 2009
                                 Filed: July 13, 2009
                                  ___________

Before COLLOTON, JOHN R. GIBSON and BEAM, Circuit Judges.
                           ___________

BEAM, Circuit Judge.

       Marek Struzik appeals his 12-month sentence1 after pleading guilty to one count
of alien smuggling in violation of 8 U.S.C. §§ 1324(a)(1)(A)(i) & (a)(1)(B)(i). Struzik
contends the district court2 did not fully consider the sentencing factors in 18 U.S.C.
§ 3553(a) or sufficiently explain its sentencing decision. He also challenges his
sentence as substantively unreasonable. We affirm.

      1
       The district court also imposed a three-year term of supervised release and
ordered Struzik to pay a special assessment in the amount of $100.
      2
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
I.    BACKGROUND

       In August 2008, Struzik, a native of Poland, was indicted on one count of alien
smuggling after he admitted helping two other men cross the Canadian border and
enter the United States illegally. Struzik pleaded guilty in September 2008 and a
presentence investigation report was prepared. The final PSR indicated Struzik had
no criminal history in this country. The PSR revealed, however, that Struzik was
detained in October 2007, aboard a vessel in Culebra, Puerto Rico, on suspicion of
smuggling Polish nationals into the United States. The PSR also recounted several
instances of criminal conduct in Poland. Specifically, according to Paragraph 27:

      The Interpol office in Warsaw, Poland, reported that [Struzik] was
      arrested on January 3, 2002. He was accused of supplying fake
      invitations to Polish nationals to appear at the U.S. Consulate in Krakow
      to obtain legal U.S. visas. Once the visas were obtained, [Struzik] sold
      the documents to unknown individuals. Additionally, he was accused of
      aggravated threats against a Polish national in order to force him to
      obtain a U.S. visa in Krakow in 2002. A total of 18 people were charged
      in the case. [Struzik] was found guilty.

The foreign incidents did not count in the criminal history calculation, however, and
so the PSR placed Struzik in category I, assigned him a total offense level of ten and
calculated an advisory Guidelines range of 6-12 months. The PSR also indicated that
an upward departure might be warranted due to understated criminal history.

        In a sentencing memorandum, Struzik noted several objections to the PSR. He
first objected to the inclusion of, and to any departure based on, the incident in Puerto
Rico, because he was not charged with anything as a result of the incident. Struzik
also objected to any departure based on the information in paragraph 27, stating:

      The limited information contained in that paragraph does not support an
      upward departure. Even if the Court finds [Struzik] was convicted of an

                                          -2-
      offense in Poland in 2002, there is no indication that he was imprisoned,
      and the resulting conviction, if counted as 1 criminal history point,
      would not increase [his] criminal history category under the guidelines.
      Therefore, the [advisory] range would remain at 6-12 months . . . .

Struzik also asked for leniency in light of various factors, and requested a sentence of
time served and immediate release to immigration authorities.

       Thereafter, the government obtained a continuance to further investigate
Struzik's Polish criminal record. The government later filed its own sentencing
memorandum, indicating it learned through FBI agents with the State Department that
Struzik had a November 2003 Polish conviction for Selling Identification Documents
and a July 2004 Polish conviction for Aggravated Threat, for which he was sentenced
to 18 months' and 13 months' imprisonment, respectively, and that he also received
two years' conditional probation in February 2006, for an unknown offense. The
government urged the court to depart upward to a sentence of 16 months' to account
for Struzik's alleged prior smuggling activities and foreign criminal convictions.

       The government received additional documentation relating to Struzik's Polish
criminal record before the sentencing hearing. Although that document is not in the
appellate record, we understand from oral argument that it was the original Polish
document from which the information about Struzik's Polish criminal history was
derived. The sentencing transcript reflects that Struzik, along with his attorney and
his translator, the probation office and the district court also had a chance to review
that document before the hearing. At the hearing, Struzik's attorney disputed the
government's interpretation of that document, arguing:

      And I know that the Government's position is that this document
      indicates convictions in Poland for two offenses and then also a – a
      probationary setting. I'm not certain if the Government is taking a
      position that that arose from a separate conviction, but in any event, it's
      clear from the document that there was only one case number. Mr.

                                          -3-
      Struzik indicate[d] that there was only one case and that there was only
      one sentence given. And that he was – although there [are] different
      dates on this, it was his understanding it was one case.

Thus, counsel objected "to the Court accepting the Government's position without
additional information that there are, in fact, separate convictions with different
date[s] of offenses." The Assistant United States Attorney later told the court she
received the information from an agent she used to work with in Utah and was relying
on his translations, and she understood that Struzik had two separate prior convictions.

       After hearing arguments on the appropriate sentence, the district court first
indicated it would not consider the incident in Puerto Rico in sentencing Struzik. The
court then noted there were no objections to the PSR's remaining factual allegations
and adopted those facts and the PSR's Guidelines calculation without objection. The
court thereafter declined to depart upward from the advisory range, and imposed a 12-
month sentence. In so doing, the court indicated it considered "the nature and
circumstances of the instant offense, as well as the history and the characteristics of
the defendant, including information about [Struzik's] criminal convictions in Poland,"
and found 12 months to be "sufficient but not greater than necessary to afford
adequate deterrence to future criminal conduct." This appeal follows.

II.   DISCUSSION

       In reviewing a criminal sentence, we first consider whether the district court
committed any significant procedural errors, such as "failing to consider the § 3553(a)
factors" or "failing to adequately explain why a sentence was chosen." United States
v. Zastrow, 534 F.3d 854, 855 (8th Cir. 2008) (quotation omitted). We then review
the sentence for substantive reasonableness under an abuse-of-discretion standard,
according a rebuttable presumption of a reasonableness to a sentence within the
advisory range. Id. at 855-56.


                                          -4-
       With those standards in mind, we turn to Struzik's arguments. Struzik first
contends the district court failed to fully consider the § 3553(a) factors and to
adequately explain the chosen sentence. We disagree. To determine whether a district
court considered the § 3553(a) factors in a given case, we look to "the entire
sentencing record, not merely the district court's statements at the hearing." United
States v. Gray, 533 F.3d 942, 944 (8th Cir. 2008) (quotation omitted). And in
considering the related matter of whether the district court sufficiently explained the
sentence imposed, we bear in mind that the court need not specifically respond to
every argument made by the defendant, id., or mechanically recite each § 3553(a)
factor. United States v. Battiest, 553 F.3d 1132, 1136 (8th Cir.), cert. denied, 129 S.
Ct. 2452 (2009). Rather, the district court must simply "'set forth enough to satisfy
the appellate court that he has considered the parties' arguments and has a reasoned
basis for exercising his own legal decisionmaking authority.'" United States v.
Robinson, 516 F.3d 716, 718 (8th Cir. 2008) (quoting Rita v. United States, 127 S. Ct.
2456, 2468 (2007)). Here, the record indicates the court had "significant exposure"
to the mitigating and aggravating factors at issue, from the PSR, the parties' sentencing
memoranda and their arguments at the sentencing hearing. Battiest, 553 F.3d at 1136.
Moreover, the court clearly weighed those arguments carefully because it resolved one
issue–the government's motion for an upward departure–in Struzik’s favor. See id.
(concluding the court's resolution of a disputed sentencing issue in the defendant’s
favor evidenced its careful consideration of both parties’ arguments). Finally, after
considering those materials and listening to the parties' arguments, the judge imposed
a sentence which he justified by specific reference to several § 3553(a) factors. On
this record, we are satisfied the district court fully considered those factors and
sufficiently explained its decision.

       We do not agree, as Struzik's attorney suggested at oral argument, that the
court's explanation was lacking because the court said it considered the "information
about [Struzik]'s criminal convictions in Poland," but did not detail its findings as to
the exact number or nature of those prior convictions or explain how those findings

                                          -5-
impacted its decision. It is true the parties did not agree on the exact number of prior
convictions. We note, however, that regardless of whether his Polish offense conduct
resulted in one or two convictions, Struzik did not object to the PSR's description of
that conduct or dispute the government's assertion that he was found guilty of all of
that conduct. Rather, he first argued that the information in paragraph 27 did not
warrant an upward departure and later, that all of the Polish offense conduct attributed
to him was prosecuted under a single case number and resulted in a single sentence.3
Under these circumstances, the district court could certainly consider all of that
conduct in fashioning Struzik's sentence. See United States v. Schlosser, 558 F.3d
736, 740 (8th Cir. 2009) (noting there is no limitation "'on the information concerning
the background, character, and conduct of a person'" that may be considered at
sentencing) (quoting 18 U.S.C. § 3661); United States v. Razo-Guerra, 534 F.3d 970,
975 (8th Cir. 2008) (noting that a district court may accept as true any facts in the PSR
to which the defendant does not specifically object), cert. denied sub nom. Rubio-
Guerrero v. United States, 129 S. Ct. 1365 (2009). And under such circumstances, we
do not believe that either the court's use of the word "convictions," rather than
"conviction," or its failure to set forth detailed findings on the exact number and
nature of Struzik's prior convictions before imposing a sentence within the advisory
range amounts to significant procedural error. Thus, Struzik's sentence is procedurally
reasonable.



      3
        To the extent Struzik suggested through counsel at oral argument that he never
conceded involvement in any conduct of a threatening nature, we disagree. To the
contrary, after indicating it would not consider the incident in Puerto Rico, the district
court noted there were no objections to the PSR's other factual allegations and adopted
them without objection. By failing to object, specifically and clearly, to the
allegations in paragraph 27 relating to his alleged threats against a Polish national (or
any other facts set forth therein, for that matter), Struzik conceded the truth of those
allegations and the district court could rely on those facts at sentencing. United States
v. Razo-Guerra, 534 F.3d 970, 976 (8th Cir. 2008), cert. denied sub nom. Rubio-
Guerrero v. United States, 129 S. Ct. 1365 (2009).

                                           -6-
       We also find Struzik's sentence substantively reasonable. As noted above, our
review here is for an abuse of discretion, and we treat Struzik's within-Guidelines
sentence as presumptively reasonable. Zastrow, 534 F.3d at 855-56. An abuse of
discretion occurs "where the sentencing court fails to consider a relevant factor that
should have received significant weight, gives significant weight to an improper or
irrelevant factor, or considers only the appropriate factors but commits a clear error
of judgment in weighing those factors." United States v. Moore, 565 F.3d 435, 438
(8th Cir. 2009) (internal quotation omitted). For the reasons just discussed, however,
we reject Struzik's argument that the district court relied on an improper factor by
considering his Polish criminal record. Moreover, we find no indication that the court
either failed to consider the mitigating factors Struzik discusses in his brief or erred
in concluding, after weighing those and the other relevant factors, that a 12-month
sentence was warranted in this case.

III.   CONCLUSION

       For the foregoing reasons, we affirm the decision of the district court.
                       ______________________________




                                          -7-